id office uilc cca_2010041612241041 ----------------------------- number release date from --------------- sent friday date pm to ------------------------------------------- cc subject re b d and interrelations i see your point and it's a complicated question b c the issues merge together somewhat however if the er failed to pay fica tax b c of erroneous reliance on sec_3121 then flamingo fishing says it's not a worker classification issue and doesn't apply for fica to apply there has to be an underlying employment relationship either as common_law ee officer etc but that doesn't mean the employee status itself was at issue or the reason for the failure to pay fica so it seems that we wouldn't apply so that could apply note that it's also our view that sec_530 is also not relevant to the examination if the question is whether compensation is excluded from wages or services are excluded from employment of course in this case it appears that taxpayer would fail the reporting consistency test anyway because no 1099s were filed that's where i come out on this
